Citation Nr: 1434347	
Decision Date: 08/01/14    Archive Date: 08/08/14

DOCKET NO.  11-07 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina

THE ISSUE

Entitlement to vocational rehabilitation and employment (VRE) benefits under the provisions of 38 U.S.C.A. Chapter 31.

(The issues of entitlement to a compensable disability rating for left foot pes planus with bilateral hallux valgus deformity; entitlement to a compensable disability rating for avulsion, insertion of left rectus femoris of the leg; entitlement to a compensable disability rating for positive purified protein derivative with scarring; entitlement to a compensable disability rating for tension headaches; whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for an acquired psychiatric disability, claimed as mental hygiene and stress control, to exclude posttraumatic stress disorder (PTSD); entitlement to service connection for gastroesophageal reflux disease; and entitlement to service connection for PTSD are the subjects of a separate decision.)


REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

M. M. Olson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1974 to March 1977 and from July 1980 to September 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 determination by the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina.  

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the Veteran if further action is required.

REMAND

In March 2011, the Veteran submitted a VA Form 9 in which he requested to testify before a Veterans Law Judge at a Travel Board hearing.  See 38 C.F.R. § 20.700 (2013).  The record demonstrates that a December 2012 Travel Board hearing was postponed, and in a July 2013 statement, the Veteran notified the Board that he would be unable to attend the Travel Board hearing scheduled for August 2013.  A June 2014 brief from the Veteran's representative indicates the Veteran would like to reschedule the Travel Board hearing.  Considerations of due process mandate that the Board may not proceed with review of the claim on appeal without providing the Veteran an opportunity for the requested hearing.  In addition, the Board notes the Veteran has multiple separate claims on appeal and has expressed a desire to testify at a Travel Board hearing in connection with those claims as well.  Therefore, remand is required to schedule the Veteran for a Travel Board hearing so that he may provide evidence in support of all claims perfected for appellate review at that time.  See 38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. § 20.700(a). 

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a Travel Board hearing in accordance with the procedures set forth at 38 C.F.R. §§ 20.700(a), 20.704(a) (2013).  All issues for which the Veteran has perfected an appeal, to include entitlement to VRE benefits under the provisions of 38 U.S.C.A. Chapter 31; whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for an acquired psychiatric disability, claimed as mental hygiene and stress control, to exclude PTSD; entitlement to service connection for gastroesophageal reflux disease; and entitlement to service connection for PTSD should be addressed at the hearing.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



